

Contract Acceptance Notice - Agency


To:
WAAT Media Corporation, United States of America, registered no. 2512380 and
Address: 18226 Ventura Blvd. Suite 102 Tarzana, Ca 91356
 
Attention: Camill Sayadeh
 
Fax: +1 818 708 0598
From the Vodafone Group Company
identified opposite:
Belgacom Mobile NV
Vooruitgangstraat 55
B-1210 Brussels
BELGIUM
(HRB 587.244)
 
Attention:  Xavier Huberland - Consumer Mobile Division Director
Guy Mat - Procurement Manager
Geoffroy de Wilde d’Estmael - Business Performance Manager
CC:
Vodafone Group Services Limited
Vodafone House
The Connection,
Newbury, Berkshire RG14 2FN
United Kingdom
Attention: Executive Head of Content Development (Graeme Ferguson)
Fax: +44 207 212 0312
Territory
The country in which Belgacom Mobile NV is incorporated, namely Belgium



We accept the Standing Offer set out in the Master Agreement entered into
between you and VGSL dated 17 December 2004 (entitled “Vodafone Master Global
Content Agency Terms and Conditions”), a copy of which (together with any
relevant Content Schedules) we have seen.




Signed on behalf of:
The Vodafone Group Company
Identified above
 
Signed on behalf of:
WAAT Media Corporation
Print signatories’ name: Camill Sayadeh
         
Belgacom Mobile NV
Identified above
 
Position:
Date signed:
 
  
 
Signature
 
Print signatories’ name: Xavier Huberland
     
Position: Consumer Mobile Division Director
     
Date signed: 13-06-05
      Signature      
 [sig_huberland.jpg] 
             
Print signatories’ name: Guy Mat
     
Position: Procurement Manager
     
Date signed: 24-04-05
      Signature      
 [sig_mat.jpg] 
             
Print signatories’ name: Geoffroy de Wilde d’Estmael
     
Position: Business Performance Manager
     
Date signed: 22-04-05
      Signature        [sig_destmael.jpg]       

 
NB - Prior to signing this Contract Acceptance Notice, the Vodafone Group
Company must be sent copies of the final,
signed versions of: (1) Terms and Conditions; and (2) Content Schedule(s).
 

--------------------------------------------------------------------------------




TO THE ATTENTION OF CAMILL SAYADEH
 [proximus.jpg] 



Europe, Belgium 7th of September 2005


Dear,


Because of our cooperation together via Vodafone I would like you to sign the
Contract acceptance notice in attachment.


Thanks for sending me a copy via fax end please also send me an original signed
copy via air-mail to the address/attention of:
Proximus - Belgacom Mobile
To Tania De Decker
Vooruitgangstraat 55
B-1210 Brussel
BELGIUM_EUROPE


Kind regards,
Tania De Decker


 [sig_decker.jpg] 
 
 
 
Tania.dedecker@proximus.net
Tel +32 2 205 20 88
Fax +32 2 205 45 28






BELGACOM MOBILE S.A./N.V.
Rue du Progrès 55 / Vooruigangstraat 55
B-1210 Bruxelles / Brussel
Tel: +32 2 205 40 00 - Fax: +32 2 205 40 40
TYA/BTW BE 453 918 428 - RCB/HRB 587 244
www.proximus.be



--------------------------------------------------------------------------------

